Oo3d
                   -   0

               5


                             U mr JR US JBCQUELINE P GLOSSQ
                                QfflE FILED 08/28/2014

JAMES W. MYART. JR.                                              IN THE          DISTRICT COURT



PLAINTIFF,                                                       BEXAR, COUNTY


V.


JACQUELINE GLOSSON      AND                                      STATC OF TEXAS'


EWtN NORMAN GLOSSON, DEFENDANTS ,


 IN THE DISTRICT COURT OF BEXAR, COUNTY STATE OF TEXAS, JAMES W. MYART, JR., Petitioner and

JACQUELINE GLOSSON         AND CW1N NORMAN GLOSSON, DEFENDANTS .


             PAUPER'S AFFIDAVIT IN REQUE5TTHAT FILING AND OTHER FEES BE WAIVED


Personally appeared before the undersigned officer, duly authorized by law to administer oaths in the
State ol TEXAS, JAMES W. MYART, JR., Petitioner in the above styled cose and on oath stales that: =

I am the Petitioner in the above styled case and that owing to my poverty 1 am unable to pay any costs ■
 n the foregoing matter. My monthly income is S741.00 and I pay S938.00 per month rent tent and)

 iving expensed.


This Affidavit represent myaexpenses«aQgJ5Jncorporated
                                anses^Qgjsj            herein as if fully set torch verbatim.-^-   ^7




                                                                                                        —    jr.--.- -
                                                                                                        co     ■--r




                                                                 KOfllNAZAHORA
                                                          l MY COMMISSION EXPIRES
    SOCIAL SECURITY ADMINISTRATION




                                                           Date:   July    28,    2014
                                                           Claim Number:         XXX-XX-9315A
                                                                                 XXX-XX-9315DI




                  JAMES W MYART J
                  323 PRESTON AVE
                  SAN ANTONIO TX 78210-2315




    You asked us for information from your record. The information that you
    requested is shown below. If you want anyone else to have this information,                  you
    may send them this letter.


    Information About Supplemental Security Income Payments

.     Beginning August        2014,   the current
.     Supplemental Security Income payment is                               § 721.00

      This payment amount may change from month to month if income or
      living situation changes.

      Supplemental Security Income Payments are paid the month they are due.      (For
      example,     Supplemental Security Income Payments for March are paid in March.)

    IP YOU HAVE ANY QUESTIONS

    We invite you to visit our web site at www.socialsecurity.gov on the Internet
    to find general information about Social Security. If you have any specific
    questions, you may call us toll-free at 1-800-772-1213, or call your local
    office at 866-964-7432. We can answer most questions over the phone. If you are
    deaf or hard of hearing, you may call our TTY. number, .1-800-325-0778. You can
    also write or visit any Social Security office.              The office that serves your
    area   is   located at:

                                                 SOCIAL SECURITY
                                                 3438 E SOUTHCROSS
                                                 SAN ANTONIO,   TX 78223




                                      DOCUMENT   SCANNED AS     FILED
If you do call or visit an office, please have this letter with you. It will
helD lis answer your Questions. Also, if you plan to visit an office, you may
call ahead to make an appointment. This will help us serve you more quickly
when you arrive at   the office.




                                            OFFICE MANAGER
\'«




  Supplemental Security Income
  Notice
  From:   Social Security Administration



                                                     Date:              JUL2120H
                                                     Claim Number:          xxx-xx-9315

  James Willie Myart Jr.
  323 Preston Ave.
  San Antonio, TX 78210



  You must meet certain medical and nonmedical requirements to be entitled to disability
  benefits:         ""-      •• - ' ••       ,..._      ... ..     ..        _


  We have found that you meet the medical requirements for disability benefits. An
  explanation of our findings follows. Please read it carefully.

  We used the following report(s) in deciding your claim:

  Shannon Kelly. Consultative Examination, report received, 06/17/2014
  The Center for Health Care, reports received, 05/22/2014
  Leo K. Edwards Jr., reports received, 05/21/2014
  Southeast Baptist Hospital, reports received, 05/13/2014

  You said that you became unable to work on August 21, 2010 because of bipolar, high
  blood pressure, and diabetes.

  While you stopped work because of your condition, the medical evidence did not show
  your condition was severe enough to meet our requirements until your hospitalization
  on April 16. 2014. Because of the severity of your condition at that time and medical
  experience with your type of condition, your impairment(s) met our requirements! as
  early as April 16, 2014.


  We have not yet made a decision about whether you meet the nonmedical
  requirements, but we will make that decision soon. Then we will send you a second
  notice explaining our decision. AFTER YOU RECEIVE THIS SECOND NOTICE, YOU
  WILL HAVE 60 DAYS TO APPEAL THE DETERMINATION WE MADE ABOUT YOUR
  CLAIM FOR DISABILITY BENEFITS.

  IF YOU HAVE ANY QUESTIONS ABOUT YOUR DISABILITY CLAIM OR WISH TO
  APPEAL OUR FINDINGS, PLEASE DO NOT GET IN TOUCH WITH THE SOCIAL
  SECURITY OFFICE UNTIL YOU HAVE THE SECOND NOTICE. The people atthe
  Social Security office will be better able to answer your questions when they have the




                                  DOCUMENT   SCANNED     AS      FILED
.information from both notices. You can look us up online at www.ssa.gov. call our
 national 1-800 number at 1-800-772-1213.

If You Want Help With Your Appeal


You can have a friend, lawyer, or someone else help you. There are groups that can
find you a lawyer or give you free legal services if you qualify. There are also lawyers
who do not charge unless you win your appeal. Your local Social Security office has a
list of groups that can help you with your appeal.

If you get someone to help you, you should let us Know. If you hire someone, we must
approve the fee before he or she can collect it. And if you hire a lawyer, we will
withhold up to 25 percent of any past due benefits to pay toward the fee.

After you have received your second notice, you can call or write any Social Security
office to appeal our determination or to get answers to your questions. Most questions
can be handled by telephone or mail. If you go to the Social Security office in person,
please take both notices with you.




                                         Social Security Administration



SSA-L1157-SI




                         DOCUMENT      SCANNED AS       FILED
                                  Civil Action File No.


                                         ORDER OF THE COURT




JAMES W. MYART, JR.                                             IN THE        DISTRICT COURT

PLAINTIFF,                                                      BEXAR, COUNTY

V.


JACQUELINE GLOSSON AND                                          STATE OF TEXAS


EWIN NORMAN GLOSSON, DEFENDANTS .




This Court, having considered the Petitioner's request to proceed in forma pauperis, hereby grants the
request.




This            .day of.




Judge, DISTRICT COURT


BEXAR COUNTY, TEXAS




                            DOCUMENT          SCANNED AS         FILED